Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US Patent Application Publication 2019/0347994), herein after referred to as Lin.
Regarding independent claim 1, Lin discloses a pixel circuit (figure 20 reference pixel circuit 72 with memory circuitry 400C) comprising: 
figure 20 reference write enabling transistors MWR 406A-D (three dots depicted in the figure identifies additional MWR corresponding to bits 1-15 are not depicted as described in paragraph [0145])) respectively connected with N gate lines (figure 20 reference first (write<0>_en) and last (write <15>_en) gate line depicted (of 16 bits, N=16, as described in paragraph [0145])), a control line (figure 20 reference data 412), and N control nodes (In the current application support for N control nodes (exampled as 1 in figure 3 and exampled as 2 in figures 5, 10, and 12) is found to correspond to K1 or K1 and K2. K1 and K2 are directly connected to a terminal of respective input transistors of the input circuit 10. In light of the specification: prior art Lin discloses N=16 control nodes wherein only two control nodes are depicted for the first and last N. Paragraph [0145] describes wherein more than or less than sixteen bits may be used. The depicted first control node is located between the direct connections of a right terminal of MWR 406A/B, the inverter pair 408A, and a left terminal of 410B. The depicted last control node is located between the direction connections of a right terminal of MWR 406C/D, the inverter pair 408B, and a left terminal of 410C.), the input circuit being configured to control voltage levels of the N control nodes under control of a respective one gate-driving signal from a respective one of the N gate lines and under control of a first control signal from the control line (paragraph [0126] describes MWR 406 to receive first control signal/data 412 under control of gate driving signals/write_en 414 to store the data 412 value in respective inverter pairs 408 (controlled voltage levels of the N control nodes)); 
a control circuit (The current application’s support for a control circuit regards control circuit 20 (such as depicted in figure 12 of the current application). In light of the specification, prior art Lin discloses a control circuit to comprise at least: sense amplifier 440, MEMs 480 and 482.) respectively connected with the N control nodes (Figure 20 reference depicted N=2 control nodes (of 16)(direction connections of MWR 406 and inverter pairs 408) indirectly connected to nodes BL and BLB of the control circuit (440+480+482) via switch 410. Please note an interpretation exists that switches 410 are to be included with the control circuit thereby describing a direct connection between the N control nodes and the control circuit.) and 2.sup.N switching nodes (The current application’s support for switching control nodes regards P1-P4 (in figure 12) or P1 and P3 (in figure 3). In light of the specification, prior art Lin discloses in figure 20 depiction of N=2 (of 16) but paragraph [0145] describes the circuitry may store less than sixteen bits (such as N=1) wherein 2N=1=2 switching nodes interpreted as: first node BL and second node BLB.), the control circuit being configured to control a voltage level of a respective one of the 2.sup.N switching nodes under control of the N control nodes (paragraphs [0132]-[0133] describes transmitting the control stored voltage in the inverter pair 408 to the sense amplifier 440 such that the voltage at node BL 446 outputs as a larger voltage value at node BLB 448); and 
2.sup.N output circuits (when N=1 reference figure 20 two output circuits 226A and 226B) respectively connected with 2.sup.N data-signal terminals (when N=1 reference figure 20 wherein output circuits 226A and 226b each have a terminal connected to Vreference 474), the 2.sup.N output circuits being connected with the 2.sup.N switching nodes (figure 20 reference 226a and 226b gates connected respectively with switching nodes BLB and BL when 480 and 482 are closed), wherein an i-th output circuit of the 2.sup.N output circuits is coupled respectively with an i-th switching node of the 2.sup.N switching nodes (figure 20 reference 226a and 226b gates connected respectively with switching nodes BLB and BL when 480 and 482 are closed), an i-th data-signal terminal of the 2.sup.N data-signal terminals (figure 20 reference wherein output circuits 226A and 226b each have a terminal connected to Vreference 474), and an emission circuit (figure 20 reference wherein output circuit 226b connected with emission circuit/anode of LED 230), the i-th output circuit being configured to output an i-th data signal from paragraph [0146] describes the i-th=1 output circuit 226b outputs data signal/Vrefernce corresponding to the gate signal/data signal 412 applied under control from the switching node BL, i=1=N).
 Regarding claim 9, Lin discloses the pixel circuit of claim 1, wherein the N is 1, the 2.sup.N switching nodes includes a first switching node and a third switching node (figure 20 reference BL and BLB), the N control node is a first control node; the control circuit being connected respectively to the first control node, the first switching node, and the third switching node (Figure 20 reference depicted N=2 control nodes (of 16)(direction connections of MWR 406 and inverter pairs 408) indirectly connected to nodes BL and BLB of the control circuit (440+480+482) via switch 410. Please note an interpretation exists that switches 410 are to be included with the control circuit thereby describing a direct connection between the N control nodes and the control circuit.), and being configured to set voltage levels of the first switching node and the third switching node under control of the first control node (paragraphs [0132]-[0133] describes transmitting the control stored voltage in the inverter pair 408 to the sense amplifier 440 such that the voltage at node BL 446 outputs as a larger voltage value at node BLB 448).
Regarding claim 10, Lin discloses the pixel circuit of claim 1, wherein the i-th output circuit comprises an i-th output transistor having a gate terminal connected to the i-th switching node (figure 20 reference TFT 226b with gate connected to switching node BL, when 482 is closed), a first terminal connected to the i-th data-signal terminal (figure 20 reference 226B with terminal connected to data-signal terminal Vreference), and a second terminal connected to the emission circuit (figure 20 reference 226B with other terminal connected with emission circuit/anode of LED 230).
claim 11, Lin discloses the pixel circuit of claim 1, wherein the input circuit comprises N input transistors among which a j-th input transistor having a gate terminal connected to a j-th gate line (figure 20 reference TFT 406A/B gate directly connected to write<0>_en gate line), a first terminal connected to the control line (figure 20 reference TFT 406A/B with one terminal directly connected to control line data 412), and a second terminal connected to a j-th control node (figure 20 reference TFT 460A/B with other terminal directly connected to control node located between the direct connections of a right terminal of MWR 406A/B, the inverter pair 408A, and a left terminal of 410B), wherein j is a positive integer no greater than N (j=1=N).
Regarding claim 12, Lin discloses a driving method of a pixel circuit of claim 1 comprising: 
providing a gate-driving signal at a turn-on voltage level to a j-th gate line of the N gate lines so that the input circuit transports a first control signal in the control line to a corresponding j-th control node of the N control nodes (paragraph [0126] describes MWR 406 to receive first control signal/data 412 under control of gate driving signals/write_en 414 to store the data 412 value in respective inverter pairs 408 (controlled voltage levels of the N control nodes)), wherein j is a positive integer no greater than N (j=1=N) ; 
setting one switching node of the 2.sup.N switching nodes to a turn-on voltage level under control of the N control nodes so that a corresponding one output circuit connected to the one switching node is to input a data signal from a corresponding data-signal terminal connected to the corresponding one output circuit to the emission circuit, wherein the 2.sup.N output circuits are connected respectively to the 2.sup.N switching nodes, the 2.sup.N output circuits are paragraph [0146] describes the output circuit 226b outputs data signal/Vrefernce corresponding to the gate signal/data signal 412 applied under control from the switching node BL).
Regarding claim 16, Lin discloses the method of claim 12, wherein the N is 1, the 2.sup.N switching nodes includes a first switching node and a third switching node, the N control node is a first control node; the method comprising: setting the first control node to a turn-on voltage level, so that the control circuit sets the first switching node to a turn-off voltage level and the third switching node to the turn-on voltage level; and setting the first control node to a turn-off voltage level, so that the control circuit sets the first switching node to a turn-on voltage level and the third switching node to the turn-off voltage level (Paragraph [0126] describes MWR 406 to receive first control signal/data 412 under control of gate driving signals/write_en 414 to store the data 412 value in respective inverter pairs 408 (controlled voltage levels of the N control nodes). Paragraphs [0132]-[0133] describes transmitting the control stored voltage in the inverter pair 408 to the sense amplifier 440 such that the voltage at node BL 446 outputs as a larger voltage value at node BLB 448.).
Regarding claim 17, Lin discloses a pixel unit comprising an emission circuit and a pixel circuit of claim 1, wherein the pixel circuit comprises an output circuit coupled to the emission circuit (figure 20 reference anode of LED 230 coupled to output circuit 226B).
Regarding claim 18, Lin discloses the pixel unit of claim 17, wherein the emission circuit comprises a switching subcircuit (figure 20 reference 278) and an emitting subcircuit (figure 20 reference LED 230); the switching subcircuit being connected respectively to a second control-signal figure 20 reference 278 with gate directly connected node between 276 and 226A), the output circuit being connected to the emitting subcircuit (figure 20 reference anode of LED 230 coupled to output circuit 226B), the switching subcircuit being configured to input a signal from the output circuit to the emitting subcircuit under control of a second control signal from the second control-signal terminal (figure 20 reference 278 coupled with anode of LED 230 to output Vreference 473).
Regarding claim 19, Lin discloses the pixel unit of claim 17, wherein the emission circuit comprises a switching subcircuit (figure 20 reference 278) and an emitting subcircuit (figure 20 reference LED 230); the switching subcircuit being connected respectively to a second control-signal terminal (figure 20 reference 278 with gate directly connected node between 276 and 226A), a pull-up power supply (figure 20 reference pull up power supply 473 Vreference), the output circuit (figure 20 reference 278 with a terminal directly connected with a terminal of output circuit 226B), and the emitting subcircuit  (figure 20 reference 278 with a terminal directly connected with anode of emitting circuit LED 230), the switching subcircuit being configured to input a pull-up voltage signal from the pull-up power supply to the emitting subcircuit under control of a second control signal from the second control-signal terminal (paragraph [0146] describes 278 to output Vreference to anode of LED 230).
Regarding claim 20, Lin discloses a display panel comprising a plurality of pixel units, each of the plurality of pixel units being the pixel unit of claim 17 (figures 5-6 reference pixel array utilized by figure 20).

Allowable Subject Matter
4.		Claims 2-8, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The independent claim states “the control circuit being configured to control a voltage level of a respective one of the 2.sup.N switching nodes under control of the N control nodes”, prior art Lin discloses nodes BL and BLB are only and always 2 nodes corresponding to the claimed switching nodes regardless of N (the number of bits) and therefore does not disclose the subject matter of claims 2 and 15 where N is 2.
It is noted the current application multiplies the control subcircuits 202/203 corresponding to N while maintaining a singular latch circuit 201 whereas prior art Lin multiplies the latch circuits 408 corresponding to N while maintaining a singular control subcircuit/sense amplifier 440. There is no motivation beyond hindsight to modify prior art Lin to enable a singular latch circuit and N multiple subcircuits allowing “the control circuit being configured to control a voltage level of a respective one of the 2.sup.N switching nodes under control of the N control nodes” when N is greater than 1.
Regarding claims 13 and 14, Lin discloses the method of claim 12 but does not specifically disclose wherein the 2.sup.N data-signal terminals supply different data signals with different amplitudes or duty cycles.
It is additionally noted terminology of input, control, output, and emission circuits, while in and of itself may be considered broad, are limited in scope by the support of the current application. While limitations of the specification are not brought into the claims, the claims may not be interpreted beyond a scope supported by the specification. 

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622